                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                          CRIMINAL ACTION NO. 15-00184-01

VERSUS                                            JUDGE S. MAURICE HICKS, JR.

TYRONE LARRY SMITH (01)                           MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

      Before the Court is a Motion to Withdraw (Record Document 284) filed by Joseph

S. Woodley (“Woodley”), court appointed defense counsel for Defendant Tyrone Larry

Smith. Woodley seeks to withdraw due to “an irreconcilable conflict” that “has arisen as

the defense has developed.” Id. at 1. The Court then ordered Woodley to file an affidavit

under seal outlining the irreconcilable conflict. See Record Document 291. Woodley filed

such affidavit on November 6, 2018 and the Court has reviewed same in camera. See

Record Document 292.

      Based on the information disclosed in the affidavit, the Court finds that Woodley

would be “compelled to compromise his . . . duty of loyalty or zealous advocacy to [Mr.

Smith] by choosing between or blending the divergent or competing interests” of Mr.

Smith and a former/current client. Perillo v. Johnson, 205 F.3d 775, 781 (5th Cir. 2000).

Thus, an actual conflict of interest exists. Woodley is permitted to withdraw as counsel

for Mr. Smith.

      This matter is hereby REFERRED to the Office of the Federal Public Defender for

immediate appointment of counsel. Additionally, it is this Court’s belief that new counsel

will require additional time to prepare for the defense. The pretrial conference set for

November 20, 2018 and the jury trial set for December 18, 2018 are hereby UPSET. The
Court believes that the ends of justice served by upsetting the trial date outweigh the best

interest of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

This matter is REFERRED to Magistrate Judge Hornsby for entry of a new scheduling

order once new counsel is selected.

        IT IS SO ORDERED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 14th day of November,

2018.




                                             2
